Citation Nr: 0806737	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-38 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a higher initial disability rating for 
tinea capitis, initially rated as noncompensably (0 percent) 
disabling from July 1, 2003, and 30 percent disabling from 
November 4, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2001 to June 
2003. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and August 2006 rating 
decisions by the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The March 2004 rating decision granted service connection for 
tinea capitis (also referred to during the claim as 
disfigurement, folliculitis decalvans, acne keloidalis 
nuchae, and scalp inflammation) and assigned a noncompensable 
(0 percent) initial rating from July 1, 2003.  The veteran 
disagreed with the initial rating assignment.  In rating 
decisions during the appeal, a staged higher initial 
disability rating of 30 percent was granted for the period of 
initial rating claim from November 4, 2004.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).   The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status. 

The August 2006 rating decision denied service connection for 
migraine headaches.  The veteran disagreed with the denial of 
service connection and appealed the claim.   

A personal hearing on these matters was held before the 
undersigned Acting Veterans Law Judge sitting at the RO in 
Little Rock, Arkansas, on December 2, 2007.  A copy of the 
hearing transcript has been associated with the claims 
folder.  The Board held the record open for 30 days to allow 
the veteran to submit additional evidence. 

In December 2007, additional evidence was submitted to the 
Board without a waiver of RO jurisdiction.  The evidence 
consists of three medical records pertinent to treatment for 
conjunctivitis, a disorder not currently under consideration.  
As the evidence submitted is not relevant to the claims on 
appeal, the Board finds it is not unfairly prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The veteran did not have chronic in-service headaches; 
did not have continuous symptoms of headaches since service 
separation; does not have a currently diagnosed disability 
manifesting headaches; and the weight of the competent 
medical evidence does not relate the veteran's current 
symptoms of headache to any in-service injury or disease. 

2.  For the entire period of claim from July 1, 2003, the 
veteran's service-connected tinea capitis has included scars 
at least one-quarter inch (.6 cm.) wide with a surface 
contour either elevated or depressed upon palpation.  

3.  For the entire period of claim from July 1, 2003, the 
veteran's service-connected tinea capitis has not manifested 
a scar 5 or more inches (13 or more cm.) in length, adherence 
to or loss of underlying tissue, hypo- or hyper-pigmentation 
of the skin in an area exceeding 6 square inches (39 sq. 
cm.), abnormal skin texture in an area exceeding 6 square 
inches (39 sq. cm.), or indurated and inflexible skin in an 
area exceeding 6 square inches (39 sq. cm.).    




CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  For the period of initial rating claim from July 1, 2003 
to November 4, 2004, the criteria for the assignment of an 
initial rating of 30 percent for service-connected tinea 
capitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§  3.102, 3.159, 4.1-4.14, 
4.118, Diagnostic Code 7800 (2007).   

3.  For the entire period of initial rating claim, the 
criteria for an initial disability rating in excess of 30 
percent for service-connected tinea capitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 
7800 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In correspondence dated April 2004 and June 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate his claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.  In June 2006, the veteran was notified of the 
way initial disability ratings and effective dates are 
established.  In addition, at the December 2007 personal 
hearing, the veteran was advised of evidence that would aid 
in substantiating his claims.  The Board held the record open 
for 30 days to allow the veteran to submit a statement from a 
doctor to relate current headache symptoms to service.  The 
additional evidence received did not pertain to this issue.

In this case, VA has done everything reasonably possible to 
assist the veteran with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
Service medical records have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim for an increased rating.  

The July 2006 VA examination report is thorough and supported 
by VA outpatient treatment records. There is no objective 
evidence indicating that there has been a material change in 
the service-connected disorders since the claimant was last 
examined.  38 C.F.R. § 3.327(a) (2007).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.    The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326 (2007).

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file. The evidence 
submitted by the veteran in December 2007 does not pertain to 
the issue of initial rating for tinea capitis.  Accordingly, 
the Board finds that essential fairness was maintained in 
this case since VA has obtained all relevant evidence.  

The evidence of record is such that the duty to obtain a 
medical examination for migraine headaches was not triggered 
in this case.  There is no evidence that the veteran has been 
diagnosed with migraine headaches.  There is also no evidence 
showing diagnosis or treatment of migraine headaches during 
the veteran's period of service or within one year of 
separation.  Since there is no medical evidence of migraine 
headaches, there is no requirement to obtain a VA medical 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 85-
86 (2006).  The Board is satisfied that the duties to notify 
and assist have been met.

Service Connection for Migraine Headaches

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as other 
organic diseases of the nervous system, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran has testified that he has had incapacitating 
migraine headaches since his active service.  At the personal 
hearing in December 2007, the veteran testified that he 
started having headaches in service; he worked on jet engines 
during service; he mentioned headaches on one occasion in 
service in about 2002 to his training instructor, who sent 
him to the hospital, but he never really sought treatment for 
headaches; he had experience headaches since service; and he 
now had regular headaches.  

After a review of the evidence, the Board finds that the 
veteran did not have chronic in-service headaches, and that 
the veteran did not have continuous symptoms of headaches 
since service separation.  A review of his service medical 
records indicates that the veteran was treated for a 
headache, fever and chills in August 2002.  The veteran 
reported that he did "not feel that bad," and there is no 
indication that the headache was classified as a migraine.  
There is no separation examination available.  However, on 
June 20, 2003, 10 days before his separation, the veteran 
reported that he had not suffered from an illness during 
service for which he did not seek medical care.  He also did 
not report suffering from migraine headaches.  

The Board finds that the service medical record evidence, 
especially including the veteran's own more contemporaneous 
reporting at service separation that he did not have, and had 
not experienced headaches, is of more probative value than 
the veteran's current recollections of symptoms he now 
alleges he experienced in service and that he now asserts 
continued since service.

In addition, the Board finds the veteran's testimony 
regarding continuous or frequent headaches in service to be 
internally inconsistent, in that he reports that he sought 
treatment for complaints of headaches on only one occasion in 
service, but testified that he was not really treated for 
headaches in service.  

Post-service medical records tend to weigh against an 
assertion of in-service onset of headaches or continuous 
post-service symptoms of headaches in that the post-service 
medical records reflect that in March 2004 the veteran 
reported a bifrontal headache of post-service onset of 
approximately 5 to 7 days prior, with stiffness in the neck.  
Examination showed fever, generalized aching, a dry cough, 
and a mild sore throat, and the diagnosis was a viral upper 
respiratory infection, and acetaminophen was prescribed.  
There is no other evidence of treatment for headaches either 
in service or during the post-service period.  

The Board further finds that the weight of the medical 
evidence does not show that the veteran has a currently 
diagnosed disability manifesting headaches, including 
migraine headaches.  Finally, the weight of the competent 
medical evidence does not relate the veteran's current 
symptoms of headache to any in-service injury or disease.  
Absent a diagnosis of migraine headaches that can be related 
to service, there is no basis upon which to grant service 
connection.

The Board acknowledges the veteran's belief that he has 
migraine headaches that are related to his service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for headaches, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Initial Rating  for Tinea Capitis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In this case, the rating decisions during the appeal have 
created a staged initial disability rating of 0 percent 
disabling from July 1, 2003, and 30 percent disabling for the 
period of initial rating claim from November 4, 2004.  
Because the appeal ensues from the veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's disability of tinea capitis (also referred to a 
disfigurement, folliculitis decalvans, acne keloidalis 
nuchae, and scalp inflammation) is rated using Diagnostic 
Code (DC) 7800 (scalp disfigurement) under diseases of the 
skin in VA's Schedule for Rating Disabilities.  Under DC 
7800, 10 percent rating is assigned for one characteristic of 
disfigurement; a 30 percent rating is provided when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or 
with two or three characteristics of disfigurement; and a 50 
percent rating is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features, or with four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 
7800.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); or skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  38 C.F.R. § 4.118. 

Service connection was granted for the veteran's tinea 
capitis by rating decision dated March 2004, and a 
noncompensable (0 percent) rating was assigned, effective 
July 1, 2003, the day following the veteran's discharge from 
active service.  In rating decisions during the appeal, a 
staged higher initial disability rating of 30 percent was 
granted for the period of initial rating claim from November 
4, 2004. A noncompensable (0 percent) rating remained in 
effect from July 1, 2003 until November 4, 2004.  

On VA examination in March 2004, the veteran was found to 
have crusted, nontender, non-fluctuant plaques and tumors on 
his scalp.  The examining physician estimated the affected 
area to be less than 1 percent of the veteran's total body. 

In April 2004, the veteran reported for VA treatment, 
presenting with scalp lesions with papules, crusting, and 
yellow discharge.  He stated that his symptoms were generally 
worsening.

A biopsy of the veteran's scalp lesions was conducted in May 
2005.  Upon physical examination, the lesion was described as 
"scarred" and measuring 2 centimeters.  There were other 
patches of hair loss and pustules.  The scalp was said to be 
"minimally boggy."  The biopsy revealed end-stage scarring 
alopecia.  

In August 2004, the plaque on the veteran's scalp was again 
described as "scarred" and measuring 2 to 2.5 centimeters.  

During a November 2004 clinical evaluation, two plaques were 
found on the veteran's scalp.  Both were described as boggy, 
crusted over, and draining.  A second biopsy was performed, 
which revealed deep folliculitis with rupture and early 
scarring.

In July 2006, the veteran received a second VA examination.  
On the left scalp, there was a 10 by 6 cm. (60 sq. cm.) area 
of scarred alopecia with inflammation and crusting.  The area 
was boggy and tender to palpation.  There were also multiple 
scattered hyperpigmented follicular pustules.  The area 
containing the pustules was not measured.

On the right scalp, there was a similarly affected area, 
measuring 10 by 4 cm. (40 sq. cm.).  There was also a 13 by 4 
millimeter keloidal nodule, with scattered 3 cm. keloidal 
papules, located on the veteran's neck.  The total exposed 
body surface affected was estimated to be 5 percent.  

The scars on the veteran's scalp were determined to be 
keloidal in nature.  They were described as "non-ulcerated 
or crusting."  There was no underlying tissue loss or 
limitation of function.  The areas were tender to palpation.  
There was no adherence to the underlying tissue.  The texture 
was smooth, and there was no hyper- or hypo-pigmentation. 

After a review of the evidence of record, the Board finds 
that, for the period of initial rating claim from July 1, 
2003 to November 4, 2004, the criteria for the assignment of 
an initial rating of 30 percent for service-connected tinea 
capitis have been met.  The evidence shows that, for the 
entire period of claim from July 1, 2003, the veteran's 
service-connected tinea capitis has included scars at least 
one-quarter inch (.6 cm.) wide with a surface contour either 
elevated or depressed upon palpation, as required for a 30 
percent disability rating.  As 2 of the 8 characteristics of 
disfigurement were shown to be present for the entire period 
of claim, including from July 1, 2003 to November 4, 2004, 
the Board finds that the criteria for a 30 percent rating 
were met for the period of initial rating from July 1, 2003 
to November 4, 2004.

The Board further finds that, for the entire period of 
initial rating claim, the criteria for an initial disability 
rating in excess of 30 percent for service-connected tinea 
capitis have not been met.  The veteran's disability has been 
characterized by a scar at least one-quarter inch, or .6 cm., 
wide, and a surface contour that is depressed upon palpation.  
The evidence does not show for any period of claim a scar 5 
or more inches (13 or more cm. ) in length, adherence or loss 
of underlying tissue, hypo- or hyper-pigmentation of the skin 
in an area exceeding 6 square inches (39 sq. cm.), or 
indurated and inflexible skin in an area exceeding 6 square 
inches (39 sq. cm.).  As the area was described as 
"smooth," it cannot be said that there was abnormal skin 
texture in an area exceeding 6 square inches (39 sq. cm.).  
Without competent evidence demonstrating that at least 4 of 
the 8 characteristics of disfigurement exist, the criteria 
for an initial disability rating in excess of 30 percent for 
service-connected tinea capitis have not been met for any 
period of claim.  38 C.F.R. § 4.118, DC 7800.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a rating in excess of 30 percent for service-connected 
scalp disfigurement for any period of initial rating claim.  
The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
scalp disfigurement at any time since July 1, 2003.  There is 
no evidence that the veteran's disorder affects more than 40 
percent of the body or exposed areas, or that he undergoes 
constant or near-constant systemic therapy with 
corticosteroids or other immunosuppressive drugs; thus, 
entitlement to an increased rating under DC 7806 
(dermatitis), 7815 (bullous disorders), 7816 (psoriasis), 
7821 (cutaneous manifestations of collagen vascular disease), 
or 7822 (papulosquamous disorders) has not been shown.  There 
is also no evidence of exfoliative dermatitis; thus, an 
increased rating under DC 7817 is not for application.  There 
has been no diagnosis of urticaria or a disease of 
keratinization which would entitle the veteran to an 
increased rating under DCs 7824 and 7825.  Finally, there is 
no evidence of erythema multiforme or toxic epidermal 
necrosis which would warrant an increased rating under 
Diagnostic Code 7827.  

The evidence does not suggest that an extraschedular rating 
should be considered.  The Board does not have the authority 
to assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
the matter to designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  There is no showing 
that his disability required frequent hospitalizations.  
Although the veteran has indicated he has difficulty finding 
work because of his need to wear headgear, in December 2007, 
he testified that he is currently employed.  There is no 
objective evidence that his disability provides a marked 
interference with employment.  


ORDER

Service connection for migraine headaches is denied.  

For the initial rating period from July 1, 2003 to November 
4, 2004, a disability rating of 30 percent is granted, 
subject to the regulations governing the award of monetary 
benefits.

For the entire period of initial rating claim, an initial 
disability rating in excess of 30 percent is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


